 


 HR 3033 ENR: Research Excellence and Advancements for Dyslexia Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3033 
 
AN ACT 
To require the President’s annual budget request to Congress each year to include a line item for the Research in Disabilities Education program of the National Science Foundation and to require the National Science Foundation to conduct research on dyslexia. 
 
 
1.Short titleThis Act may be cited as the Research Excellence and Advancements for Dyslexia Act or the READ Act. 2.FindingsThe Congress finds the following: 
(1)As many as 1 out of 6, or 8,500,000, American school children may have dyslexia. (2)Since 1975, dyslexia has been included in the list of qualifying learning disabilities under the Education for All Handicapped Children Act of 1975 and the Individuals with Disabilities Education Act. 
3.Research in disabilities education 
(a)ProgramNothing in this Act alters the National Science Foundation’s Research in Disabilities Education program for fundamental and implementation research about learners (of all ages) with disabilities, including dyslexia, in science, technology, engineering, and mathematics (STEM). The National Science Foundation shall continue to encourage efforts to understand and address disability-based differences in STEM education and workforce participation, including differences for dyslexic learners. (b)Line itemThe Director of the National Science Foundation shall include the amount requested for the Research in Disabilities Education program in the Foundation’s annual congressional budget justification.
4.Dyslexia
(a)In generalConsistent with subsection (c), the National Science Foundation shall support multi-directorate, merit-reviewed, and competitively awarded research on the science of specific learning disability, including dyslexia, such as research on the early identification of children and students with dyslexia, professional development for teachers and administrators of students with dyslexia, curricula and educational tools needed for children with dyslexia, and implementation and scaling of successful models of dyslexia intervention. Research supported under this subsection shall be conducted with the goal of practical application. (b)AwardsTo promote development of early career researchers, in awarding funds under subsection (a) the National Science Foundation shall prioritize applications for funding submitted by early career researchers.
(c)CoordinationTo prevent unnecessary duplication of research, activities under this Act shall be coordinated with similar activities supported by other Federal agencies, including research funded by the Institute of Education Sciences and the National Institutes of Health. (d)FundingThe National Science Foundation shall devote not less than $5,000,000 to research described in subsection (a), which shall include not less than $2,500,000 for research on the science of dyslexia, for each of fiscal years 2017 through 2021, subject to the availability of appropriations, to come from amounts made available for the Research and Related Activities account or the Education and Human Resources Directorate under subsection (e). This section shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
(e)AuthorizationFor each of fiscal years 2016 through 2021, there are authorized out of funds appropriated to the National Science Foundation, $5,000,000 to carry out the activities described in subsection (a). 5.Definition of specific learning disabilityIn this Act, the term specific learning disability—
(1)means a disorder in 1 or more of the basic psychological processes involved in understanding or in using language, spoken or written, which disorder may manifest itself in the imperfect ability to listen, think, speak, read, write, spell, or do mathematical calculations; (2)includes such conditions as perceptual disabilities, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia; and
(3)does not include a learning problem that is primarily the result of visual, hearing, or motor disabilities, of intellectual disability, of emotional disturbance, or of environmental, cultural, or economic disadvantage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 